Title: From George Washington to Colonel Moses Hazen, 21 January 1780
From: Washington, George
To: Hazen, Moses


          
            Dear Sir,
            Hd Qrs Morris Town Jany 21st 1780
          
          I have received your letter of yesterday. I do not object to the excursion you propose upon Staten Island; if upon full enquiry you think it promises success—and advantage equal to the risk. You are sensible that if we make a second attempt and fail it will add much to the disagreeable effect of what has already happened. This I say not to discourage you, but as a motive to caution. You ought to satisfy yourself well before hand of the enemy’s position and numbers and the degree of vigilance they observe. If after this you think the enterprise likely to succeed, you have my consent to undertake it.
          But perhaps there will be no inconvenience in waiting ’till about the time the relief to your detachment marches. This may move from camp in the afternoon and continue its march during the night so as to arrive in time to countenance and cover your retreat. The 26th is the day when you ought to be relieved in course—That night may be the night of execution—but this too I leave to your discretion.
          I should be glad however your inquiries may extend to the whole Island—to ascertain the enemys precise strength and disposition; the particular corps—where they are—what works at the different places—how they sta⟨nd⟩ for provision and fuel— what covering wit⟨hin⟩ their works—how near the huts barracks or houses in which the troops are cantooned—what guards and patroles are kept out—with whatever else occurs to you, the knowlege of which may be useful.
          I should hardly hope that circumstances will justify a second attempt upon a large scale; but perhaps it will hardly be proper to renounce the idea altogether. One fruitless attempt

may produce security and carelessness in the enemy favo⟨r⟩able to another attempt. They may reason that we have made the experiment and finding the matter impracticable will give it over for the future. Indeed we ought not to expose ourselves to the hazard of a sec⟨ond⟩ disappointment without a very high probability of succeeding—Should we fail again it would be a real disgrace ⟨to⟩ our arms. By the inquiries you make you will be able to judge whether the enemy⟨’s⟩ posts at the watering place or at Richmond (or both at ⟨the⟩ same time) are esily susc⟨ep⟩tible of a surprise. The mode from the description I have received ⟨which⟩ I should thi⟨nk⟩ most likely to effect it with respect to the first would be for your detachment to cross at midnight or earlier at Halsteads point and proceed alo⟨ng⟩ that road to the place of your late encampm⟨ent⟩ there filing off to your left to take the least frequented avenues towards their work⟨s⟩ approaching very near the sound road, and passing if possible between the main road and the Hill on which the enemy h⟨ad⟩ a turf house and a picket directly to th⟨eir⟩ redoubts to endeavour to seize and maint⟨ain⟩ them ’till you were reinforced—The advantage of attempting both places at the same time would be the preventing the retreat of the enemy from one to the other; but the disadvantage would be the difficulty of an exact cooperation and the additional risk you would run from a division of your force. The relief might march from here so as to arrive by day break on the Island to assist in completing the enterprise. But this no doubt would be a hazardous business and ought not to be undertaken unless you have good reason to believe the enemy are much off their guard. You can consider the project maturely and let me know what you think of it—The time of execution ought to be the usual time of relief that is the night of the 26th. Perhaps your first plan and this may be in some measure united—You may pass at Halsteds and either file off to Deckers or continue in the manner I have mentioned according to the appearances of tranquillity or alarm after you have gotten upon the Island.
          But all this I only suggest as objects worthy of your attention. I mean to leave you at full liberty to act as you think proper as well with respect to what you propose as what is now added. You will only give me previous notice, of what you intend that any thing to be done here may correspond—You know the value of

secrecy; here it shall be carefully preserved if you entrust a secd person you cannt insure it. I am with regard Yr most Obed. ser.
          You will also direct your inquiries into the state of the River between Powles Hook & New York and of the communication between New York and Staten Island either directly or by way of Long Island.
          General Du Portail will set out tomorrow morning to New Ark—from thence he will proceed to reconnoitre Powles Hook. You will have a party of two hundred men ready at New ark early tomorrow to take his orders. These men will rejoin you the day after; so that it will not materially interfere with anything you may have in contemplation.
        